Case 2:19-cr-00177-NT Document 87 Filed 09/09/21 Page 1 of 21                PageID #: 187




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

 UNITED STATES OF AMERICA,                    )
                                              )
 v.                                           ) Docket No. 2:19-cr-00177-NT
                                              )
 ALEX MOUSTROUPHIS,                           )
                                              )
                      Defendant.              )
                                              )
                                              )

             ORDER ON DEFENDANT’S MOTIONS TO SUPPRESS

       Defendant Alex Moustrouphis is charged with two counts of knowingly and

intentionally possessing with intent to distribute fifty grams or more of a mixture or

substance containing methamphetamine and forty grams or more of a mixture or

substance containing fentanyl, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B).

Superseding Indictment (ECF No. 38). Before me are the Defendant’s motions to

suppress all evidence seized as a result of two traffic stops. Mot. to Suppress Evid.

Generated by June 24, 2019 Automobile Stop and Search (the “June Stop Motion”)

(ECF No. 57); Mot. to Suppress Evid. Generated by July 14, 2019 Automobile Stop

and Search (the “July Stop Motion”) (ECF No. 58). I held a hearing on the

Defendant’s motions on August 17, 2021.1 For the reasons set forth below, I GRANT

IN PART AND DENY IN PART the June Stop Motion and DENY the July Stop

Motion.




1      While these motions came under advisement in April 2020, scheduling of the hearing was
delayed due to the COVID-19 pandemic.
Case 2:19-cr-00177-NT Document 87 Filed 09/09/21 Page 2 of 21                      PageID #: 188




                              I. THE JUNE STOP MOTION

                                       BACKGROUND

       On June 23, 2019, Officer Benjamin Savage and his sergeant responded to a

call that the Defendant was passed out behind the wheel of a car in a parking lot. The

sergeant approached the car, but Officer Savage did not interact with the Defendant.

Law enforcement ultimately determined that the Defendant was not doing anything

illegal and did not issue him any sort of citation. However, after this encounter,

Officer Savage checked the Defendant’s criminal history and saw that he had had

“several drug-related contacts and incidences involving illegal drugs,” including a

prior drug conviction,2 and that he had recently been on “probation”3 for this offense.

       The next day, Officer Savage pulled over a Toyota Scion in the Bayside

neighborhood of Portland after noticing that the driver was not wearing a seatbelt.

Bayside is consistently one of the busiest neighborhoods in Portland in terms of

criminal activity and calls to the police.

       After making the stop and approaching the car, Officer Savage recognized the

Defendant, both from the encounter the day before and also because they had gone to

school and driver’s education courses together. The Defendant told Officer Savage



2       In October 2012, the Defendant pleaded guilty to drug charges in another case in this Court.
United States v. Moustrouphis, 2:11-cr-141-GZS (ECF Nos. 113, 114). On February 13, 2013, the
Defendant was sentenced to sixty months in prison and four years of supervised release. United States
v. Moustrouphis, 2:11-cr-141-GZS (ECF Nos. 125, 127). He was released from prison around April 8,
2016. On August 8, 2018, the Defendant had his supervised release revoked, and he was sentenced to
six months in prison. United States v. Moustrouphis, 2:11-cr-141-GZS (ECF Nos. 151, 152). He was
released from custody on January 14, 2019.
3      I assume that this is a reference to the Defendant’s stint on supervised release, which had
ended (after being revoked) less than a year earlier.



                                                 2
Case 2:19-cr-00177-NT Document 87 Filed 09/09/21 Page 3 of 21                         PageID #: 189




that his car had been totaled and that the Scion he was driving was a rental car. This

was suspicious to Officer Savage because, according to his training and experience,

drug traffickers and drug users often use rental cars. Officer Savage also contends

that in the course of this interaction, the Defendant appeared nervous and

continuously avoided eye contact. However, Officer Savage acknowledged at the

hearing that, in the course of the traffic stop as a whole, the Defendant was polite

and cooperative, and that during at least some portion of the stop, he stood up straight

and was “[f]or the most part” looking at Officer Savage. Officer Savage’s cruiser cam

video shows that during the first part of the stop, while Officer Savage was back in

his cruiser performing license and registration checks, the Defendant had his arm

dangling casually out of the driver’s side window. After the Defendant was removed

from the car and was asked about drugs, the cruiser cam shows that the Defendant

became visibly fidgety.

       The Defendant provided Officer Savage with his license and the car rental

agreement, and Officer Savage also took down the identifying information for the

Defendant’s passenger, Nicholas Foster. Officer Savage then returned to his cruiser

and continued his traffic stop investigation by checking the criminal and traffic

history for the Defendant and Mr. Foster. Officer Savage learned that the Defendant

had a Westbrook address4 and that Mr. Foster was under a protection order and had

previously been a suspect in a “Maine Drug Enforcement incident.”



4       Officer Savage testified that the Defendant’s license did not show a Bayside address. His report
lists a Westbrook address for the Defendant, so presumably the Defendant’s license showed a
Westbrook address.



                                                   3
Case 2:19-cr-00177-NT Document 87 Filed 09/09/21 Page 4 of 21                          PageID #: 190




        Upon learning this information, just over four minutes5 into the stop, Officer

Savage asked police dispatch whether there were any available narcotics-sniffing K-

9s working in South Portland. Dispatch confirmed that there was one and then

notified Officer Savage that the K-9 was en route. Approximately seven minutes6 into

the stop, Officer Savage got back out of his cruiser, re-approached the Scion, and

handed the Defendant back the rental agreement and his license. He did not issue

the Defendant a ticket for the seatbelt violation that he had earlier observed.

        At this point, Officer Savage’s traffic investigation had concluded. Officer

Savage stated at the hearing that, at this point, he had “totally switched gears”; that

he was now “focused on” investigating drug activity rather than a traffic violation;

and that he intended to detain the Defendant.

        While waiting for the K-9 to arrive, Officer Savage continued this second

investigation—his drug investigation—with the help of Officer Cody Forbes. Officer

Savage removed the Defendant from the car, informed him that he had summoned

the K-9 unit, and asked the Defendant whether he had anything in the car. The

Defendant denied that there was anything in the car, and Office Savage asked him

to stand on the sidewalk against a wall while he went back to the vehicle to talk to




5       In looking at the footage from Officer Savage’s cruiser cam, the traffic stop begins
approximately thirty seconds into the video. Because I use the initiation of the stop as the relevant
starting point, to arrive at the time references I use in describing the stop, I have subtracted
approximately thirty seconds from the time stamps in the video.
6       Officer Savage actually got out of his cruiser and handed the Defendant this paperwork closer
to six and a half minutes into the stop. I use “seven minutes” for ease of reference, but, to be clear, I
consider the traffic investigation to have concluded at the moment Officer Savage finished handing off
that paperwork.



                                                   4
Case 2:19-cr-00177-NT Document 87 Filed 09/09/21 Page 5 of 21          PageID #: 191




Mr. Foster. As Officer Savage was standing outside the passenger window, he noticed

a large knife in the center console of the vehicle. He immediately asked Mr. Foster to

exit the vehicle. Officer Savage conducted a pat down of Mr. Foster (with his consent)

and found two cell phones. Officer Forbes did the same to the Defendant (again with

consent) and found a large amount of cash in various denominations and a presumed

meth pipe. Officer Savage concluded that, based on his training and experience, the

cell phones and cash were indicative of drug activity.

      Approximately nineteen minutes into the stop, the K-9 officer (Officer

Stephenson) and his K-9 (Zak) arrived. By this point, Officer Savage believed that he

had probable cause to search the Scion, and he communicated that to Officer

Stephenson. Close to six minutes later, Zak entered the car. After a few minutes of

sniffing, Zak alerted in the area of the center console and the backseat, and the

officers began to search the car, where they found two large bags of powder later

determined to be methamphetamine. They also found more cash and a digital scale.

The officers placed the Defendant and Mr. Foster under arrest.

      Officer Forbes subsequently transported the Defendant to Cumberland County

Jail. During this trip, Officer Forbes saw the Defendant squirming around in the

backseat. After arriving at the jail, Officer Forbes looked in the passenger

compartment of his cruiser and saw two bags of powder, which later tested positive

for methamphetamine and fentanyl.




                                          5
Case 2:19-cr-00177-NT Document 87 Filed 09/09/21 Page 6 of 21             PageID #: 192




                               LEGAL BACKGROUND

      For an investigatory stop to be constitutional, it must be the case that the

police officer not only had reasonable suspicion of criminal activity to justify the

initial stop, but also that the actions undertaken in the course of the stop were

“reasonably related in scope to the stop itself” or the police otherwise had “a basis for

expanding their investigation.” United States v. Dion, 859 F.3d 114, 124 (1st Cir.

2017) (quoting United States v. Ruidíaz, 529 F.3d 25, 28–29 (1st Cir. 2008)). That is,

“a seizure that is lawful at its inception can violate the Fourth Amendment if its

manner of execution unreasonably infringes interests protected by the Constitution.”

Illinois v. Caballes, 543 U.S. 405, 407 (2005); see Florida v. Royer, 460 U.S. 491, 500

(1983) (plurality opinion) (“The scope of the detention must be carefully tailored to its

underlying justification.”).

      “A seizure justified only by a police-observed traffic violation . . . ‘becomes

unlawful if it is prolonged beyond the time reasonably required to complete the

mission’ of issuing a ticket for the violation.” Rodriguez v. United States, 575 U.S.

348, 350–51 (2015) (quoting Caballes, 543 U.S. at 407). “Authority for the seizure

thus ends when tasks tied to the traffic infraction are—or reasonably should have

been—completed.” Id. at 354. “In determining the reasonable duration of a stop, ‘it is

appropriate to examine whether the police diligently pursued the investigation.’ ” Id.

(quoting United States v. Sharpe, 470 U.S. 675, 686 (1985)).

      A dog sniff “is not an ordinary incident of a traffic stop” and “is not fairly

characterized as part of the officer’s traffic mission” but rather is “aimed at ‘detecting

evidence of ordinary criminal wrongdoing.’ ” Id. at 355–56 (quoting City of


                                            6
Case 2:19-cr-00177-NT Document 87 Filed 09/09/21 Page 7 of 21            PageID #: 193




Indianapolis v. Edmond, 531 U.S. 32, 41 (2000)). As a result, a dog sniff cannot extend

the length of an otherwise-lawful traffic stop. The “critical question,” then, is whether

conducting the dog sniff adds any time at all to the stop. Id. at 357.

      There is no de minimis exception to the bright-line rule that a traffic stop

cannot be prolonged any longer than necessary. See generally id. at 350–53 (reversing

Eighth Circuit’s conclusion that a dog sniff that caused only a “seven-or-eight-minute

delay” to a traffic stop constituted a de minimis intrusion on the defendant’s personal

liberty and was thus constitutional), 356–57. “[A] police stop exceeding the time

needed to handle the matter for which the stop was made violates the Constitution’s

shield against unreasonable seizures.” Id. at 350.

      This also means that the overall length of the stop is irrelevant—all that

matters is whether the stop exceeded the time needed to complete the tasks tied to

the traffic infraction (or the time in which such tasks reasonably should have been

completed). See id. at 357 (holding that an officer cannot “earn bonus time to pursue

an unrelated criminal investigation” even if he “complet[es] all traffic-related tasks

expeditiously”); United States v. McCarthy, 77 F.3d 522, 530 (1st Cir. 1996) (“There

is no talismanic time beyond which any stop initially justified on the basis of Terry

becomes an unreasonable seizure under the Fourth Amendment.” (quoting United

States v. Quinn, 815 F.2d 153, 157 (1st Cir. 1987))).

      While a traffic stop cannot be prolonged beyond the time necessary to complete

the purpose of the stop, “[r]easonable suspicion may nonetheless develop during the

course of an ordinary traffic stop so as to justify extending the seizure beyond the




                                           7
Case 2:19-cr-00177-NT Document 87 Filed 09/09/21 Page 8 of 21            PageID #: 194




time needed to accomplish its original purpose.” United States v. Ramdihall, 859 F.3d

80, 90 (1st Cir. 2017). This is because a traffic stop is an evolving situation. It “more

closely resembles an ongoing process” than “a snapshot of events frozen in time and

place.” Dion, 859 F.3d at 124 (quoting Ruidíaz, 529 F.3d at 29). “[T]he propriety of an

officer’s actions after an initial stop depends on what the officer knows (or has reason

to believe) and how events unfold.” Id. (quoting Ruidíaz, 529 F.3d at 29).

       “[A] finding of reasonable suspicion must be premised upon ‘a particularized

and objective basis for suspecting the particular person stopped of criminal activity.’ ”

Ramdihall, 859 F.3d at 91 (quoting United States v. Pontoo, 666 F.3d 20, 27–28 (1st

Cir. 2011)). That is, “[t]he officer must be able to articulate more than an ‘inchoate

and unparticularized suspicion or “hunch” ’ of criminal activity.” Illinois v. Wardlow,

528 U.S. 119, 123–24 (2000) (quoting Terry v. Ohio, 392 U.S. 1, 27 (1968)). “[T]he

determination of reasonable suspicion must be based on commonsense judgments and

inferences about human behavior.” Id. at 125. Presence in a high crime area “is not

enough to support a reasonable, particularized suspicion” of criminal activity,

although it is a factor that can be considered. Id. at 124.

      Determining the reasonableness of law enforcement behavior is “fact-

sensitive” and requires consideration of “the totality of the surrounding

circumstances.” Ruidíaz, 529 F.3d at 29. It also requires “a measurable degree of

deference to the perceptions of experienced law enforcement officers.” Id.




                                           8
Case 2:19-cr-00177-NT Document 87 Filed 09/09/21 Page 9 of 21                         PageID #: 195




                                          DISCUSSION

       There is no dispute that the Defendant was not wearing his seatbelt and that,

as a result, Officer Savage had a valid basis for the initial stop. So, the crucial

question is whether Officer Savage unreasonably prolonged that traffic stop in order

to pursue an unrelated drug investigation. I conclude that he did.

       At the time that Officer Savage handed the Defendant back his license and

rental agreement—approximately seven minutes into the stop (“minute seven”)—

Officer Savage had completed his traffic investigation. He had run checks on the

Defendant and Mr. Foster. He had decided not to issue a ticket. And at this point, as

Officer Savage conceded at the hearing, he had “totally switched gears” and had

begun to investigate a drug crime rather than a traffic violation. Thus, under

Rodriguez, Officer Savage’s authority to continue this seizure—that is, to expand the

scope of his investigation and prolong the stop—depends entirely on whether, at

minute seven, he had reasonable suspicion that illegal drug activity was afoot.7

Accordingly, at this stage of the analysis, I must disregard any of the evidence that

was discovered after minute seven, such as the knife, the cell phones, the cash, the




7        It does not matter that Officer Savage could have prolonged the stop had he chosen to write a
ticket. Police officers do not earn “bonus time” to effect additional investigations by completing their
traffic investigations expeditiously. Rodriguez v. United States, 575 U.S. 348, 357 (2015); see United
States v. Morganstern, 512 F. Supp. 3d 31, 37–38 (D. Me. 2020) (“It is true that Rodriguez spoke of
‘when tasks tied to the traffic infraction are—or reasonably should have been—completed.’ But that
was in the context of setting a limit on the length of the stop, not prolonging it.” (internal citation
omitted) (quoting Rodriguez, 575 U.S. at 349)). What matters is that Officer Savage did complete his
traffic investigation, not that he was necessarily required to have completed it.



                                                   9
Case 2:19-cr-00177-NT Document 87 Filed 09/09/21 Page 10 of 21                         PageID #: 196




meth pipe, the K-9 alert, and, of course, what was ultimately found inside of the

Scion.8

        The Government contends that the facts that had developed by minute seven

gave the police the reasonable suspicion needed to prolong the search. The Defendant

disagrees. Officer Savage knew the following information by minute seven: (1) the

Defendant was stopped in Bayside, which has a higher crime rate than other areas

in Portland; (2) the Defendant did not live in Bayside; (3) the Defendant had a prior

drug history; (4) Mr. Foster had a drug history; (5) the Defendant had been sleeping

in his car the day before the stop; (6) the Defendant was driving a rental car; and

(7) the Defendant was acting nervous.

          The inculpatory nature of many of these facts is undercut by context. First, I

consider the Government’s argument that the Defendant was in a “high crime” area.

Presence in a high crime area is a legitimate factor to consider in determining the

existence of reasonable suspicion, but it is not itself sufficient. See Wardlow, 528 U.S.

at 124. I do not doubt the officers’ testimony that the Bayside area has a higher call

rate for police services and more illegal drug activity than other Portland



8       The Government repeatedly emphasized at the hearing the small amount of time it took to call
for the drug-sniffing K-9. But Rodriguez made clear that no additional time may be added to a traffic
stop in order to conduct an unrelated investigation without reasonable suspicion to support that
investigation. See 575 U.S. at 350–53 (holding that adding seven or eight minutes to the stop was
unconstitutional), 357 (holding that “a traffic stop ‘prolonged beyond’ [the time reasonably required to
complete the stop’s mission] is ‘unlawful’ ” (quoting Illinois v. Caballes, 543 U.S. 405, 407 (2005))).
        Similarly, the Government’s argument that Officer Savage “was actively pursuing the
investigation while waiting for the dog” is beside the point. The investigation that Officer Savage “was
actively pursuing . . . while waiting for the dog” was a drug investigation, not a traffic investigation.
And because by the time the traffic investigation had concluded, Officer Savage had not yet developed
reasonable suspicion to conduct that drug investigation, he lacked the authority to detain the
Defendant while he conducted it.



                                                  10
Case 2:19-cr-00177-NT Document 87 Filed 09/09/21 Page 11 of 21                            PageID #: 197




neighborhoods due to the presence of low-income housing, homeless shelters, and

social service agencies. But Bayside is best described as a mixed area, home to high-

end grocery stores, fine restaurants, offices, medical suites, banks, gyms, and more

upscale housing and stores.9 The stop occurred in full daylight on a Monday at about

6:50 pm across the street from two high-end restaurants and Portland’s main post

office. The term “high crime area” is relative and is not a very precise description,

particularly when high crime areas in bigger cities are considered.

        Second, I consider the fact that the Defendant did not live in the Bayside area.

People drive through neighborhoods in which they do not live all the time,

particularly when the area contains the type of commercial facilities, stores, and

restaurants that are found in Bayside. Further, the Defendant lived in Westbrook,

which is less than seven miles due west of the Bayside area. It is reasonable to assume

that many people from Westbrook take advantage of the stores and restaurants in

the Bayside area.

        Third, while an individual’s criminal history is a relevant factor when

evaluating the existence of reasonable suspicion, Dion, 859 F.3d at 127, even felons

are not forever shrouded in a cloud of reasonable suspicion. Officer Savage testified,

without elaboration, that the Defendant had “several drug-related contacts and

incidences involving illegal drugs.” There is evidence in the record of his prior federal

conviction, but the Government offered no details about any other “drug-related



9       The record contains maps of the Bayside area, as well as some evidence of the commercial
businesses there, but I also take judicial notice of the breadth of stores and services located in the area,
just blocks away from the Federal courthouse.



                                                    11
Case 2:19-cr-00177-NT Document 87 Filed 09/09/21 Page 12 of 21           PageID #: 198




contacts.” The same is true for Mr. Foster’s drug history. Officer Savage testified that

Mr. Foster had “drug-related contacts” and that he was previously a suspect in a

“Maine Drug Enforcement incident.” Without further details, the fact that Mr. Foster

had some prior involvement in drugs adds little to the analysis.

      Fourth, Officer Savage testified that a day prior to the arrest, he and his

sergeant had encountered the Defendant, who was sleeping in his car while parked

at a gas station/convenience store in a different Portland neighborhood. Officer

Savage did not personally interact with the Defendant on this occasion, and, given

that the officers did not determine that the Defendant was doing anything illegal, I

do not have sufficient information to infer that the Defendant was under the influence

of controlled substances at the time.

      Fifth, there was testimony that drug dealers frequently use rental cars in order

to impede law enforcement’s ability to trace the car back to them. Of course, rental

cars are also driven for a number of lawful reasons. In this case, the Defendant rented

the car in his own name, which slightly undercuts this fact’s evidentiary value.

      Finally, as to the Defendant’s purported nervousness, he did not seem

particularly nervous in the cruiser cam footage until he was removed from the car

(after minute seven) and was informed that a K-9 unit was being brought in. But even

assuming his nerves were apparent, “[n]ervousness is a common and entirely natural

reaction to police presence.” United States v. McKoy, 428 F.3d 38, 40 (1st Cir. 2005);

cf. Dion, 859 F.3d at 119, 127 (distinguishing McKoy where defendant was so visibly




                                          12
Case 2:19-cr-00177-NT Document 87 Filed 09/09/21 Page 13 of 21            PageID #: 199




and unusually nervous that the police officer could see his carotid artery pounding

and could see his pulse throbbing in his stomach under his shirt).

      While any one of these facts, “standing alone, might not support reasonable

suspicion,” the Supreme Court has “flatly rejected just this sort of ‘divide-and-conquer

analysis’ because it is inconsistent with the requirement that courts examine the

totality of the circumstances.” Dion, 859 F.3d at 125 (quoting United States v. Arvizu,

534 U.S. 266, 274 (2002)). I thus must consider whether together these facts add up

to reasonable suspicion, but even doing so, I find that they fall short. In my view, it

is not reasonable to suspect that a Westbrook resident driving a rental car through

Bayside during dinner hours is engaging in drug activity, even if that person has

previously been convicted for criminal activity involving drugs and is showing some

signs of nervousness. That sweeps too broadly.

      Because under existing Supreme Court precedent, I must confine my analysis

to the time in which it took Officer Savage to complete the investigation of the seatbelt

infraction, the information that was learned after this point cannot be considered.

The stop had already reached its constitutional limit, and any evidence discovered

after minute seven was unlawfully obtained. To the extent that the June Stop Motion

seeks to suppress evidence collected from the June Stop after minute seven, the

motion is GRANTED.




                                           13
Case 2:19-cr-00177-NT Document 87 Filed 09/09/21 Page 14 of 21                         PageID #: 200




                               II. THE JULY STOP MOTION

                                         BACKGROUND

        After being arrested as a result of the June Stop, the Defendant was released

on bail on June 25, 2019. As a condition of his bail, the Defendant agreed to “submit

to searches of [his] person, vehicle, and residence . . . upon articulable suspicion.” Bail

Conditions (ECF No. 58-1).

        On July 13, 2019, Officer Nicholas Gowen was driving southwest on Lancaster

Street (in Bayside) in a marked car, with Officer Eric Johnson as his passenger, when

the officers passed a car going the opposite direction. Officer Gowen recognized the

Defendant as the driver and knew that the Defendant had recently been arrested in

the same neighborhood10 after being found in possession of a large quantity of

methamphetamine while driving a rental car. The officers were also suspicious

because they knew that the Defendant did not live in Bayside, and he was driving

another car that looked like a rental (a late model sedan with Florida license plates).11

The officers thus decided to follow the Defendant.

        Officer Gowen made an immediate U-turn around the intersection of Alder

Street, but the Defendant had already disappeared from view. The officers concluded



10      The June Stop had taken place approximately one-quarter mile away from this sighting.
11       Officer Gowen also knew that a source of information deemed credible by the Maine Drug
Enforcement Agency had recently informed law enforcement that the Defendant was engaged in drug
trafficking and was often armed with a gun. Given the dearth of information about this informant and
this tip and the fact that this is apparently thirdhand information, I have insufficient information to
assess the reliability of this tip. Cf. Florida v. J.L., 529 U.S. 266, 270 (2000) (distinguishing between
relying on an anonymous tip versus a tip from a known informant). This information thus does not
offer much to my analysis.




                                                  14
Case 2:19-cr-00177-NT Document 87 Filed 09/09/21 Page 15 of 21          PageID #: 201




that for him to have done so, he must have quickly accelerated, likely in an attempt

to avoid the police. And given the twenty-five mile-per-hour speed limit in the area,

they assumed that the Defendant must have been speeding. Given their suspicions,

the officers sought to locate the Defendant.

      They began by making a left turn onto Elm Street, and as they drove down

Elm and passed Kennebec Street, Officer Johnson saw the Defendant at the end of

Kennebec, making a right turn onto Chestnut Street, heading away from Marginal

Way. The officers were further convinced by the amount of distance that the

Defendant had traveled that he must have accelerated quickly in an effort to evade

them. In the course of this pursuit, the officers also confirmed with dispatch that the

car the Defendant was driving was a rental car and that he had been released on bail

conditions after his June arrest.

       The officers continued down Elm, made a right onto Marginal Way, turned

right onto Chestnut, and made a left onto Somerset Street. While driving northeast

on Somerset, Officer Johnson saw the Defendant driving on Chestnut—only a block

from where the officers had seen him a few minutes earlier and now driving back

towards Marginal Way—and making a left onto Somerset. The officers made another

U-turn and caught up with the Defendant as he turned right onto Elm from Somerset.

The officers then followed the Defendant as he made a left onto Marginal Way and

another left into a commercial parking lot. Shortly before the cars turned into the

parking lot, the officers saw the Defendant glancing over his shoulder towards the

police cruiser, twisting in his seat, and making “furtive movements” that looked like




                                          15
Case 2:19-cr-00177-NT Document 87 Filed 09/09/21 Page 16 of 21                       PageID #: 202




he was reaching behind him with his right hand and manipulating something that

the officers could not see.

       After the Defendant pulled into the parking lot, he parked, although as he was

pulling into the parking space, the officers turned on their lights and effectuated a

traffic stop (the “July Stop”). Immediately after the Defendant parked, the

passenger, Christopher Hyson, opened his door and jumped out of the car, but Officer

Johnson ordered him to get back in. The Defendant also opened his door but did not

yet get out. The officers concluded from this behavior that Mr. Hyson and the

Defendant were attempting to quickly exit the car in order to distance themselves

from any contraband that might have been inside.

       Officer Gowen approached the Defendant, and Officer Johnson approached Mr.

Hyson. As the Defendant stepped out of the car, Officer Johnson saw a piece of plastic

that he recognized as being a Dominican tie fall from the Defendant’s lap onto the

driver’s   seat.12    Mr.    Hyson      confessed     to   Officer    Johnson      that    he    had

methamphetamine and a knife in his pockets. Officer Johnson then patted down Mr.

Hyson and removed the methamphetamine and the knife.

       Officer Gowen patted down the Defendant and felt a wad of money in his pants

pocket.13 The Defendant said that a friend had rented the car he was driving but that


12      The “Dominican tie” refers to a method of packaging drugs. The drugs are placed in the corner
of a plastic baggie, the baggie is twisted tightly, and the corner containing the drugs is pulled away
from the rest of the baggie.
13     It was around this time that Officer Gowen told the Defendant that he did not yet believe that
he had reasonable suspicion to search the car. At the hearing, the Defendant appeared to conclude
from this statement that Officer Gowen also did not believe he had reasonable suspicion to stop the
car and then extrapolated that he therefore did not have reasonable suspicion to make the stop. Even
assuming that Officer Gowen genuinely believed that he did not have reasonable suspicion to search


                                                 16
Case 2:19-cr-00177-NT Document 87 Filed 09/09/21 Page 17 of 21                        PageID #: 203




he did not know the name of the friend. Officer Gowen then asked the Defendant

what his name was, and the Defendant responded that he was having a “bad lapse of

memory.”

       At this point, Officer Gowen looked into the car and saw the Dominican tie,

which he reached into the car to grab. A few minutes later, the officers proceeded to

search the car, ultimately finding, among other things, a meth pipe with some drug

residue; two large bags of white substances, one of which tested positive for a cutting

agent and the other of which tested positive for methamphetamine; and a firearm.


                                   LEGAL BACKGROUND

       “[A] Fourth Amendment seizure occurs ‘whenever a police officer accosts an

individual and restrains his freedom to walk away.’ ” United States v. Tanguay, 918

F.3d 1, 5 (1st Cir. 2019) (quoting Terry, 392 U.S. at 16). The touchstone is whether

there was “a show of authority,” meaning that, based on the totality of the

circumstances, a reasonable person would have believed that he was not free to leave.

Id. Such a show of authority is clear where “the officer expressly asserts it through a

command.” Id. at 6; cf. United States v. Espinoza, 490 F.3d 41, 50 (1st Cir. 2007)

(concluding that a seizure occurred where an officer ordered a driver to shut off his

engine). Viewing a police officer’s blue lights in one’s rearview mirror is an equally

telling sign of a seizure. See Tanguay, 918 F.3d at 8; Brendlin v. California, 551 U.S.




the car or to make the stop, such a subjective belief does not bear on my analysis. Cf. Whren v. United
States, 517 U.S. 806, 813 (1996) (“Subjective intentions play no role in ordinary, probable-cause Fourth
Amendment analysis.”).



                                                  17
Case 2:19-cr-00177-NT Document 87 Filed 09/09/21 Page 18 of 21            PageID #: 204




249, 255 (2007) (“The law is settled that in Fourth Amendment terms a traffic stop

entails a seizure . . . .”).

       A police officer may conduct a traffic stop when he or she has a reasonable

suspicion of criminal activity. United States v. Pierre, 484 F.3d 75, 83 (1st Cir. 2007).

“While ‘reasonable suspicion’ is a less demanding standard than probable cause and

requires a showing considerably less than [a] preponderance of the evidence, the

Fourth Amendment requires at least a minimal level of objective justification for

making [a] stop.” Wardlow, 528 U.S. at 123. Presence in a high crime area plus

unprovoked flight upon noticing police can be enough to trigger reasonable suspicion.

See id. at 124 (“Headlong flight—wherever it occurs—is the consummate act of

evasion: It is not necessarily indicative of wrongdoing, but it is certainly suggestive

of such.”).


                                    DISCUSSION

I.     The Traffic Stop

       I begin with the initiation of the July Stop. The Government objects to the July

Stop being characterized as a traffic stop and instead refers to it as a Terry stop.

Gov’t’s Consolidated Obj. to Def.’s Mots. to Suppress Evid. (“Gov’t’s Opp’n”) 8 (ECF

No. 62). It is unclear why the Government seeks to draw this distinction, since there

is little legal daylight between the two. See Rodriguez, 575 U.S. at 354; Dion, 859

F.3d at 123 (“A routine traffic stop is more akin to a Terry stop than an arrest.”).

Because the officers turned on their lights just before the Defendant completed

parking and because the officers prevented the Defendant and Mr. Hyson from



                                           18
Case 2:19-cr-00177-NT Document 87 Filed 09/09/21 Page 19 of 21              PageID #: 205




leaving the car (at least initially), I consider the July Stop to have been a traffic stop.

Regardless of how this interaction is characterized, it is clear that the Defendant was

seized, which the Government acknowledges. See Gov’t’s Opp’n 8 (referring to the

Defendant’s “temporary detention” (capitalization deleted)). And because the

Defendant was seized, reasonable suspicion was required to effectuate this seizure.

The question, then, is whether the officers had reasonable suspicion to conduct this

traffic stop. I conclude that they did.

       At the time they conducted the stop, the officers knew the following

information: (1) the Defendant did not live in Bayside; (2) he was driving a rental car

(again), which can be indicative of drug trafficking; (3) the circumstances and result

of the June Stop (i.e., the Defendant had been arrested after being caught driving a

rental car with a large amount of methamphetamine inside), which had occurred just

a few blocks away only a few weeks earlier; (4) Bayside has a higher crime rate than

other areas in Portland; (5) the Defendant had a prior felony conviction involving

drugs; (6) the officers witnessed the Defendant heading down Chestnut Street away

from Marginal Way and then, a few minutes later, witnessed him driving back down

Chestnut in the opposite direction; and (7) when the officers finally caught up to the

Defendant, as they were following him, they saw him glancing over his shoulder and

making “furtive movements” with his right hand like he was trying to manipulate

something behind him.

       I am satisfied that these facts, in combination, add up to reasonable suspicion

that criminal activity was afoot. The fact that after the Defendant spotted a police




                                            19
Case 2:19-cr-00177-NT Document 87 Filed 09/09/21 Page 20 of 21                          PageID #: 206




car he was driving swiftly14 up Chestnut Street away from Marginal Way and then,

moments later, down Chestnut towards Marginal Way suggests that the Defendant

was trying to shake the police. This act of evasion plus the facts that the Defendant

was arrested for drug activity in the same neighborhood just a few weeks prior and

the furtive movements being made in the car are sufficient to provide the reasonable

suspicion necessary for the stop.

        While there are certainly innocuous explanations for the Defendant’s behavior,

“a fact that is innocuous in itself may in combination with other innocuous facts take

on added significance.” Ruidíaz, 529 F.3d at 30. “The relevant question is not whether

the officers could have interpreted the response in some more benign way but, rather,

what degree of suspicion” was reasonable “in light of the surrounding circumstances.”

Id. at 32. In context, the Defendant’s behavior was suspicious, and it was reasonable

for the officers to suspect illegal drug activity and to effectuate a traffic stop to

investigate these suspicions.

II.     The Search of the Car

        The Defendant’s bail conditions permitted searches of his vehicle upon

articulable suspicion, which I understand to mean reasonable suspicion. The




14       At the hearing, the Defendant appeared to assume that he was stopped for speeding, arguing
that there was no reasonable suspicion that he was speeding and that the stop was therefore unlawful.
Whether there was reasonable suspicion that the Defendant was speeding is beside the point because
there was reasonable suspicion that he was engaging in illegal drug activity. In order to effectuate a
traffic stop, “a police officer must have reasonable, articulable suspicion of an individual’s involvement
in some criminal activity,” United States v. Dion, 859 F.3d 114, 124 (1st Cir. 2017) (emphasis added),
not necessarily a traffic crime.



                                                   20
Case 2:19-cr-00177-NT Document 87 Filed 09/09/21 Page 21 of 21        PageID #: 207




Defendant does not challenge the validity of these bail conditions and only appears

to question whether such reasonable suspicion existed.

      Once the officers conducted the July Stop, not only did the reasonable

suspicions that led them to stop the car persist, but they quickly multiplied. The

Defendant and Mr. Hyson hurriedly attempted to exit—and thereby distance

themselves from—the car. Officer Johnson found methamphetamine in Mr. Hyson’s

pocket. Officer Gowen found a large amount of cash in the Defendant’s pocket. The

Defendant claimed to be unable to remember his own name or the name of his “friend”

who had rented the car (even though it was the Defendant who had rented the car).

And both officers noticed the distinctive Dominican tie.

      All of these facts provided the reasonable suspicion needed to search the car

pursuant to the Defendant’s bail conditions. The stop and search of the car were

lawful, and the motion to suppress evidence seized during the July Stop is DENIED.


                                  CONCLUSION

       For the reasons stated above, the Court GRANTS IN PART and DENIES IN

PART the Defendant’s June Stop Motion (ECF No. 57). All evidence obtained in the

course of the June Stop after minute seven is hereby suppressed. The July Stop

Motion (ECF No. 58) is DENIED.



SO ORDERED.

                                              /s/ Nancy Torresen
                                              United States District Judge

Dated this 9th day of September, 2021.


                                         21
